1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                    )   Case No. 1:19-cv-00964-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER VACATING COURT’S NOVEMBER 6,
13           v.                                       )   2019, ORDER

14                                                    )   [ECF No. 13]
     ROMERO,
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )

17           Plaintiff Shajia Ayobi is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           This action is proceeding against Dr. Romero for deliberate indifference in violation of the

20   Eighth Amendment.

21           Defendant Dr. Romero timely waived service under Federal Rule of Civil Procedure 4(d),

22   causing the “answer or motion under Rule 12” to be due “within 60 days September 3, 2019,” on

23   November 4, 2019. (ECF No. 11.) However, after Defendant failed to file a timely response to the

24   complaint, on November 6, 2019, the Court issued an order as to why entry of default should not be

25   entered. (ECF No. 13.)

26           On November 7, 2019, defense counsel, Deputy Attorney General Matthew Roman filed a
27   declaration, along with a separate answer, stating he mistakenly relied upon the date the waiver of

28   service of process was filed, not sent. (ECF No. 14.)

                                                          1
1             Because Defendant Dr. Romero has now filed an answer to the complaint, the Court HEREBY

2    VACATES the Court’s November 6, 2019, order.

3
4    IT IS SO ORDERED.

5    Dated:     November 8, 2019
6                                                   UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
